Fuller, J.
By this action, which was tried to the court without a jury, a dispute between neighbors as to the location of a quarter-section corner was judicially determined in favor of defendant; and plaintiff, on appeal, contends, in effect, that the evidence is insufficient to justify the conclusion reached, and presents for our examination an abstract containing only such portions of the material evidence as best serve his purpose ■ — necessitating a laborious perusal of respondent’s amended abstract for the purpose of ascertaining the full import of the testimony essential to a proper determination of that question, which is in fact the only point properly before us. As the evidence, under any view of the case, is amply sufficient, it would be a useless expenditure of time and space to collect from these abstracts the voluminous testimony of the witnesses, for the purpose of an orderly presentment of the same in this opinion. From a careful examination of the record, we are convinced that no ground for a reversal exists, and the judgment appealed from is affirmed.